DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/085,613.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 has been considered by the examiner.
The information disclosure statement filed 10/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Note, no copy has been provided for the NPL citation.  Additionally, the provided URL contains text “incoln” which may have been intended to recite - -lincoln- -.

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 1-2, “the automated powertrain activation” should be changed to - -the automated start powertrain activation- - for claim consistency (see Claim 1, lines 7-8).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 3, “a vehicle control module” should be changed to - -the vehicle control module- - for claim consistency (see Claim 10, line 6).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 5, “a vehicle traction motor” should be changed to - -the vehicle traction motor- - for claim consistency (see Claim 19, lines 7-8).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for managing Key Off Load (KOL) in a vehicle while in a neutral mode setting including performing, via a vehicle control module and based on the neutral mode setting and the operational characteristic, vehicle actions comprising engaging an automated start powertrain activation while the vehicle is in the neutral mode setting, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a method for maintaining transmission lubrication and temperature in a vehicle while in a neutral mode setting including performing, via a vehicle control module and based on the neutral mode setting and the operational characteristic, vehicle actions comprising engaging a transmission lubrication and cooling system, in combination with the other method steps required by independent claim 10.
The prior art does not disclose nor render obvious a method for maintaining a neutral mode in an electric vehicle drivetrain of a vehicle including performing, via a vehicle control module and based on the neutral mode and the operational characteristic, vehicle actions comprising engaging a battery connection to a traction motor in a key-off neutral state, in combination with the other method steps required by independent claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MITSUYASU et al. (US 2015/0291165 A1) discloses a vehicle travel control device wherein different transmission actions are performed based on various vehicle neutral state conditions (see Fig. 7).  However, the reference fails to disclose the above limitations that deal with performing specific vehicle actions based on a neutral mode and operational characteristic that changes with time.
ANDO et al. (US 2014/0297088 A1) discloses a hybrid vehicle control method (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with performing specific vehicle actions based on a neutral mode and operational characteristic that changes with time.
TAKAMI et al. (US 2004/0152558 A1) discloses a hybrid vehicle control device including a neutral control process (see Fig. 5).  However, the reference fails to disclose the above limitations that deal with performing specific vehicle actions based on a neutral mode and operational characteristic that changes with time.
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655